Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 13, 2018

                                            No. 04-18-00815-CV

                                  IN RE Monica Martinez RAMIREZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

         On October 31, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on November 13, 2018.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2004EM5-00428, styled In the Interest of M.J.A., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding.